DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because:
Line 5: "and configured" should read "and is configured"  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Pg. 19, paragraph 123: “ice making device 100 and frozen” should read “ice making device 100 and is frozen”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ice-making device” in line 9 of claim 1. The recitation “ice-making device” draws corresponding structure from the following sections of the present disclosure: [0068] the ice-making device 100 may include an ice maker 110 for producing ice, and an ice storage 120 for storing ice produced by the ice maker 110. [0069] The ice maker 110 includes an ice-making tray 111 that stores water for ice-making, a stirrer 112 that stirs the water stored in the ice-making tray 111 or separates ices in the ice making tray 111, a stirring motor 113 for swinging or rotating the stirrer 112. [0070] The ice-making tray 111 may include a plurality of ice-making cells 11 la, and water for ice-making may be stored in each of the ice-making cells 11 la. In addition, the ice-making
refrigerant pipe 59 is provided at a lower side of the ice-making tray 111, and the ice-making tray 111 may be cooled to be lower than the freezing point of water (zero degrees Celsius) by the ice making
refrigerant pipe 59. Water stored in the ice-making cell Illa of the ice-making tray 111 is frozen and produced as ice. Or equivalents. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 20160370088), hereinafter Koo in view of Yang (KR 20130077528), hereinafter Yang.
Regarding claim 1, Koo discloses a refrigerator (Fig. 1, refrigerator 1) comprising:
a compressor (Fig. 4, compressor 230) configured to compress a refrigerant (Pg. 3, paragraph 35, a compressor 230 that compresses the refrigerant);
a condenser (Fig. 4, condenser 240) configured to condense the compressed refrigerant (Pg. 3, paragraph 35, a condenser 240 that condenses the gas refrigerant);
an evaporator (Fig. 4, evaporator 260) configured to evaporate the condensed refrigerant (Further, the evaporator 260 of Koo has the same structure as the claimed evaporator and is capable of functioning in the manner claimed);
a first refrigerant pipe (Fig. 4, branch line 270) and a second refrigerant pipe (Fig. 4, branch line 270) connected between the condenser and the evaporator (Fig. 4 of Koo depicts branch line 70 splitting at control valve 280, connecting the condenser 240 to both the evaporator 260 and the evaporation coil 220);
a switching valve (Fig. 4, control valve 280) configured to guide the refrigerant condensed in the condenser to the first refrigerant pipe or the second refrigerant pipe (Pg. 3, paragraph 39, The control valve 280 is provided at a branch point of the branch line 270 and controls the flowing direction of the liquid refrigerant so as to supply the liquid refrigerant to the evaporation coil 220 or to the evaporator 260);
an ice-making device (Fig. 3, ice maker 120) configured to be cooled by the first refrigerant pipe and cool water stored in an ice-making tray (Pg. 3, paragraph 39, The branch line 270 may function to supply the liquid refrigerant processed by the expansion valve 250 to the evaporation coil 220 or to the evaporator 260; Pg. 2, paragraph 28, The ice maker 120 can freeze water using cool air flowing into the ice making space 111, can make ice cubes, and can discharge the ice cubes into the ice bank 130); and
a controller (a controller is inherent to the steps of Fig. 5 of Koo because logical operations would have to be carried out to successfully complete the steps of Fig. 5) configured to:
control the switching valve to guide the refrigerant to the ice-making device through the first refrigerant pipe (Pg. 3, paragraph 39, The control valve 280 is provided at a branch point of the branch
line 270 and controls the flowing direction of the liquid refrigerant so as to supply the liquid refrigerant to the evaporation coil 220 or to the evaporator 260).
However, Koo does not disclose in response to a temperature of the ice-making tray falling to a level lower than or equal to a reference temperature, control the switching valve to prevent the refrigerant from being guided to the first refrigerant pipe and supply water to the ice-making tray.
	Yang, in the same field of endeavor, teaches in response to a temperature of the ice-making tray falling to a level lower than or equal to a reference temperature, control the switching valve to prevent the refrigerant from being guided to the first refrigerant pipe and supply water to the ice-making tray (Pg. 7-8 paragraph 67, Since the hot gas line 5 and the control valve 51 for controlling the hot gas line 5 are formed in parallel between the lines of the evaporator 1 (low temperature section), the compressor 2 and the condenser 3. During the deicing, only the main capillary tube 4 is passed through the compressor 2, the condenser 3, the high temperature section, and the main capillary tube 4 so as to maintain the normal evaporating temperature. The hot gas supply of the hot gas line 5 is shut off as the control valve 51).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 1 of Koo to control the switching valve to prevent the refrigerant from being guided to the first refrigerant pipe and supply water to the ice-making tray teaches in response to a temperature of the ice-making tray falling to a level lower than or equal to a reference temperature. One of ordinary skill in the art would have been motivated to make this modification to prevent foreign matter, bubbles, etc., which cause clouding in the ice formation process, from penetrating into ice during the ice formation process (Yang, Pg. 3, paragraph 11).
	Regarding claim 2, Koo as modified discloses the refrigerator of claim 1 (see the combination of references used in the rejection of claim 1 above), wherein the switching valve is connected to the condenser through a refrigerant pipe (see annotated Fig. 4 of Koo below, refrigerant pipe A), and
	the refrigerant pipe is branched into the first refrigerant pipe connecting the switching valve to the ice-making device and the second refrigerant pipe connecting the switching valve to the evaporator (Fig. 4 of Koo depicts the branch line 270 splitting into two lines at the control valve 280, one side is depicted connecting between the control valve and the cooling coil 210, which leads to the ice maker 120 and the other side of branch line 270 is depicted connecting between the control valve 280 and the evaporator 260).

    PNG
    media_image1.png
    605
    678
    media_image1.png
    Greyscale

Annotated Fig. 4 of Koo
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo and Yang as applied to claim 2 above, and further in view of Bae et al. (WO 2020071790), hereinafter Bae.
	Regarding claim 3, Koo as modified discloses the refrigerator of claim 2 (see the combination of references used in the rejection of claim 2 above).
	However, Koo as modified does not disclose wherein the controller is further configured to:
control the switching valve to reduce the temperature of the ice-making tray to a level lower than zero degrees before the water is supplied to the ice-making tray.
Bae, in the same field of endeavor, teaches wherein the controller is further configured to:
control the switching valve to reduce the temperature of the ice-making tray to a level lower than zero degrees before the water is supplied to the ice-making tray (Pg. 51, paragraph 371-372, cold air is supplied to the first tray 320 and the second tray 380. At this time, water is not supplied to the second tray 380. For example, cold air may be supplied to the ice-making cell at the water supply position of the second tray 320. That is, since the water supply valve 740 does not open the flow path, water is not supplied to the ice maker 200, the first tray 320 and the second tray 380 are cooled. That is, since the second tray 380 is cooled in a state in which no water is stored, the first tray 320 and the second tray 380 may be cooled to 0 degrees or less faster than in the presence of water).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 2 of Koo as modified to control the switching valve to reduce the temperature of the ice-making tray to a level lower than zero degrees before the water is supplied to the ice-making tray as taught by Bae. One of ordinary skill in the art would have been motivated to make this modification because since the second tray 380 is cooled in a state in which no water is stored, the first tray 320 and the second tray 380 may be cooled to 0 degrees or less, faster than in the presence of water (Bae, Pg. 52, paragraph 372).
Koo as modified further discloses in response to the temperature of the ice-making tray reaching zero degrees, block the first refrigerant pipe and supply the water to the ice-making tray (Koo, Fig. 4, Pg. 3, paragraph 39, The control valve 280 is provided at a branch point of the branch line 270 and controls the flowing direction of the liquid refrigerant so as to supply the liquid refrigerant to the evaporation coil 220 or to the evaporator 260). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo and Yang as applied to claim 1 above, and further in view of Hirai et al. (US Patent No. 11,029,072), hereinafter Hirai.
Regarding claim 4, Koo as modified discloses the refrigerator of claim 1 (see the combination of references used in the rejection of claim 1 above).
Koo as modified discloses an ice maker guiding refrigerant to the evaporator and the controller configured to control the switching valve to guide the refrigerant to the ice making device (Koo, Fig. 4, Pg. 3, paragraph 39, The control valve 280 is provided at a branch point of the branch line 270 and controls the flowing direction of the liquid refrigerant so as to supply the liquid refrigerant to the evaporation coil 220 or to the evaporator 260).
However, Koo as modified does not disclose wherein in response to detecting that the temperature of the ice-making tray is higher than or equal to a predetermined temperature while the refrigerant is being guided to the evaporator, the controller is configured to control the switching valve to guide the refrigerant to the ice-making device.
Hirai, in the same field of endeavor, teaches wherein in response to detecting that the temperature of the ice-making tray is higher than or equal to a predetermined temperature while the refrigerant is being guided to the evaporator, the controller is configured to control the switching valve to guide the refrigerant to the ice-making device (Fig. 10, Col. 9, lines 5-7, (the switching valve is 'open' in FIG. 10) when an ice-making tray temperature is Ton or more and the port adjacent to the condenser and the port adjacent).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 1 of Koo as modified to in response to detecting that the temperature of the ice-making tray is higher than or equal to a predetermined temperature while the refrigerant is being guided to the evaporator, the controller is configured to control the switching valve to guide the refrigerant to the ice-making device as taught by Hirai. One of ordinary skill in the art would have been motivated to make this modification because the temperature in the ice making chamber may be certainly maintained between the upper limit temperature and the lower limit temperature, and
the outlet of the ice-making evaporator 26 may be maintained in an overheat state (Hirai, Col. 9, lines 19-25).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo and Yang as applied to claim 2 above, and further in view of Tsuchie et al. (JP 2018105522), hereinafter Tsuchie.
Regarding claim 5, Koo as modified discloses the refrigerator of claim 2 (see the combination of references used in the rejection of claim 2 above). 
However, Koo as modified does not disclose wherein the controller is further configured to control the switching valve to block the first refrigerant pipe for a predetermined time after the water is supplied.
Tsuchie, in the same field of endeavor, teaches wherein the controller is further configured to control the switching valve to block the first refrigerant pipe for a predetermined time after the water is supplied (Pg. 9-10, paragraph 34, Specifically, when the control means 32 determines the end of the protection operation, which will be described later, based on the time measured by the built-in timer or the like, or the end of the deicing operation, the control means 32 opens the water supply valve WV to open the ice making water tank 16 is replenished with water, and the ice making operation is started by controlling the pump motor PM, the first opening/closing valve V1, the second opening/closing valve V2, and the like. In addition, the control means 32 controls the pump motor PM, the first opening/closing valve V1, the second opening/closing valve V2, etc. upon completion of ice making (completion of the ice blocks in the ice making chamber 14), and terminates the ice making operation. The opening/closing motor AM, the first hot gas valve HVa, the second hot gas valve HVb, etc. are controlled to start the deicing operation. Further, when the control means 32 determines that deicing is completed (that the ice block has left the ice making chamber 14), the control means 32 controls the opening/closing motor AM, the first hot gas valve HVa, the second hot gas valve HVb, etc. to perform the deicing operation. terminate. Completion of ice making and deicing is determined by the control means 32 based on, for example, the ice making compartment temperature detected by the ice making compartment temperature measuring sensor 39 and the time measured by the built-in timer).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 2 of Koo as modified to control the switching valve to block the first refrigerant pipe for a predetermined time after the water is supplied as taught by Tsuchie. One of ordinary skill in the art would have been motivated to make this modification because ice making time and deicing time can be shortened (Tsuchie, Pg. 4, Paragraph 8).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, Yang, and Tsuchie as applied to claim 5 above, and further in view of Lee et al. (WO 2020071751), hereinafter Lee '751.
Regarding claim 6, Koo as modified discloses the refrigerator of claim 5 (see the combination of references used in the rejection of claim 5 above). 
However, Koo as modified does not disclose wherein in response to the predetermined time elapsing the controller is configured to control the switching valve to guide the refrigerant to the ice-making device.
	Lee ‘751, in the same field of endeavor, teaches wherein in response to the predetermined time
elapsing the controller is configured to control the switching valve to guide the refrigerant to the ice-making device (Pg. 71-72, paragraph 442, When the second tray 380 reaches the ice-making position, ice-making may start. Alternatively, when the second tray 380 reaches the ice-making position and the water supply time elapses, the ice-making may start. When ice-making is started, the control unit 800 may control the cold air supply means 900 such that cold air is supplied to the ice-making cell 320a).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 5 of Koo as modified to control the switching valve to guide the refrigerant to the ice-making device in response to a predetermined time elapsing as taught by Lee ‘751. One of ordinary skill in the art would have been motivated to make this modification because transparent ice may be generated in the ice maker 200 (Lee ‘751, Pg. 72, paragraph 443).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, Yang, and Tsuchie as applied to claim 5 above.
Regarding claim 7, Koo as modified discloses the refrigerator of claim 5 (see the combination of references used in the rejection of claim 5 above).
However, Koo as modified does not disclose wherein in response to the predetermined time elapsing, the controller is configured to control the switching valve to open the first refrigerant pipe and block the second refrigerant. 
Tsuchie, in the same field of endeavor, teaches wherein in response to the predetermined time elapsing, the controller is configured to control the switching valve to open the first refrigerant pipe and block the second refrigerant pipe (Pg. 9-10, paragraph 34, Specifically, when the control means 32 determines the end of the protection operation, which will be described later, based on the time measured by the built-in timer or the like, or the end of the deicing operation, the control means 32 opens the water supply valve WV to open the ice making water tank 16 is replenished with water, and the ice making operation is started by controlling the pump motor PM, the first opening/closing valve V1, the second opening/closing valve V2, and the like. In addition, the control means 32 controls the pump motor PM, the first opening/closing valve V1, the second opening/closing valve V2, etc. upon completion of ice making (completion of the ice blocks in the ice making chamber 14), and terminates the ice making operation. The opening/closing motor AM, the first hot gas valve HVa, the second hot gas valve HVb, etc. are controlled to start the deicing operation. Further, when the control means 32 determines that deicing is completed (that the ice block has left the ice making chamber 14). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of Koo as modified of claim 5 to control the switching valve to open the first refrigerant pipe and block the second refrigerant pipe in response to the predetermined time elapsing as taught by Tsuchie. One of ordinary skill in the art would have been motivated to make this modification because ice making time and deicing time can be shortened (Tsuchie, Pg. 4, Paragraph 8).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, Yang, and Tsuchie as applied to claim 5 above, and further in view of Miyakoshi et al. (US 20180252456), hereinafter Miyakoshi.
Regarding claim 8, Koo as modified discloses the refrigerator of claim 5 (see the combination of references used in the rejection of claim 5 above),
However, Koo as modified does not disclose wherein in response to the predetermined time elapsing, the controller is configured to control the switching valve to repeatedly open and close the first refrigerant pipe.
Miyakoshi, in the same field of endeavor, teaches wherein in response to the predetermined time elapsing, the controller is configured to control the switching valve to repeatedly open and close the first refrigerant pipe (Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 5 of Koo as modified to control the switching valve to repeatedly open and close the first refrigerant pipe in response to the predetermined time elapsing as taught by Miyakoshi. One of ordinary skill in the art would have been motivated to make this modification so that the time for producing ice can be prevented from fluctuating, and the ice is favorably produced by the ice making part, and the driving time of the compressor can be shortened (Miyakoshi, pg. 14, paragraph 191).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, Yang, Tsuchie, and Miyakoshi as applied to claim 8 above.
Regarding claim 9, Koo as modified discloses the refrigerator of claim 8 (see the combination of references used in the rejection of claim 8 above).
However, Koo as modified, does not disclose wherein the controller is further configured to:
set a time of opening the first refrigerant pipe as a first time;
set a time of closing the first refrigerant pipe as a second time; and
control the switching valve to guide the refrigerant to the first refrigerant pipe during the first time and the refrigerant is guided to the second refrigerant pipe during the second time (Miyakoshi, Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given). 
Miyakoshi, in the same field of endeavor, teaches wherein the controller is further configured to:
set a time of opening the first refrigerant pipe as a first time;
set a time of closing the first refrigerant pipe as a second time; and
control the switching valve to guide the refrigerant to the first refrigerant pipe during the first time and the refrigerant is guided to the second refrigerant pipe during the second time (Miyakoshi, Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given).
Therefore, it would have been obvious before the effective filing date of the claimed invention to  reprogram the controller of Koo as modified of claim 8 to set a time of opening the first refrigerant pipe as a first time, set a time of closing the first refrigerant pipe as a second time, and control the switching valve to guide the refrigerant to the first refrigerant pipe during the first time and the refrigerant is guided to the second refrigerant pipe during the second time as taught by Miyakoshi. One of ordinary skill in the art would have been motivated to make this modification so that the time for producing ice can be prevented from fluctuating, and the ice is favorably produced by the ice making part, and the driving time of the compressor can be shortened (Miyakoshi, pg. 14, paragraph 191).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo, Yang, Tsuchie, and Miyakoshi as applied to claim 9 above.
Regarding claim 10, Koo as modified discloses the refrigerator of claim 9 (see the combination of references used in the rejection of claim 9 above).
Koo as modified discloses a first time and a second time (Miyakoshi, Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given).
However, Koo as modified does not expressly disclose wherein the controller is further configured to set the first time to be shorter than the second time as required by claim 10.
 Koo as modified discloses switching a control valve to change the direction of refrigerant based on predetermined times elapsing to prevent ice making times from fluctuating (Miyakoshi, Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given; Pg. 9, paragraph 132, Due to this, the ice can be produced from the whole ice making water in the ice making part 70 at substantially the same time, and the time for producing ice can be prevented from fluctuating). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to reprogram the controller of Koo as modified to set the first time to be shorter than the second time as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05, section II, paragraph B).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Koo, Yang, Tsuchie, and Miyakoshi as applied to claim 9 above, and further in view of Kamisako et al. (WO 2010073652), hereinafter Kamisako.
Regarding claim 11, Koo as modified discloses the refrigerator of claim 9 (see the combination of references used in the rejection of claim 9 above).
However, Koo as modified does not disclose wherein the controller is further configured to reduce a revolution per minute of the compressor.
Kamisako, in the same field of endeavor, teaches wherein the controller is further configured to reduce a revolution per minute of the compressor (Pg. 9, paragraph 35, According to this configuration, when the illuminance around the refrigerator is extremely small, such as at midnight, it can be determined that the user's activity such as sleeping is stopped. This prevents overcooling on the premise that the door of the refrigerator is opened and closed, suppresses the number of rotations of the compressor, and the like, and cooling can be performed without any problem in refrigeration quality even in power saving operation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 9 of Koo as modified to reduce a revolution per minute of the compressor as taught by Kamisako. One of ordinary skill in the art would have been motivated to make this modification because cooling can be performed without any problem in refrigeration quality even in power saving operation (Kamisako, Pg. 9, paragraph 35).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (WO 2020071790), hereinafter Bae in view of Lee et al. (WO 2020071772), hereinafter Lee.
Regarding claim 12, Bae discloses a method of controlling a refrigerator (see annotated Fig. 1 of Bae below, refrigerator B) provided with an ice-making device (Fig. 2, ice maker 200) including an ice-making tray (Fig. 3b, first tray 320);
before water is supplied to the ice-making tray (Bae, Pg. 39 of PDF, since the water supply valve 740 does not open the flow path, water is not supplied to the ice maker 200. In this state, since the cold air is supplied to the ice maker 200, the first tray 320 and the second tray 380 are cooled. That is, since the second tray 380 is cooled in a state in which no water is stored, the first tray 320 and the second tray 380 may be cooled to 0 degrees or less faster than in the presence of water).
However, Bae does not disclose the method comprising:
controlling a switching valve to guide a refrigerant to the ice-making device before water is supplied to the ice-making tray;
in response to a temperature of the ice-making tray being lowered, controlling the switching valve to prevent the refrigerant from being guided to the ice-making device.
Lee, in the same field of endeavor, teaches method comprising:
controlling a switching valve to guide a refrigerant to the ice-making device (Lee, Pg. 63, paragraph 478, a first valve is provided on the inlet side of the evaporator 920 for the freezer, and a second valve is provided on the inlet side of the evaporator 930 for the refrigerator compartment. It is also possible. When the refrigeration cycle is operated, the first valve may be turned on, the second valve may be turned off, and when the refrigeration cycle is operated, the first valve may be turned off and the second valve may be turned on);
in response to a temperature of the ice-making tray being lowered, controlling the switching valve to prevent the refrigerant from being guided to the ice-making device (Lee, Pg. 63, paragraph 481, In this embodiment, the control unit 800 may control the refrigeration cycle, the refrigeration cycle, and the pump down operation to form one operation cycle. In this embodiment, the pump down operation means an operation of collecting the refrigerant remaining in each evaporator to the compressor 901 by operating the compressor 901 in a state in which refrigerant supply to all of the plurality of evaporators is blocked).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of controlling a refrigerator of Bae to controlling a switching valve to guide a refrigerant to the ice-making device and control the switching valve to prevent the refrigerant from being guided to the ice-making device in response to a temperature of the ice-making tray being lowered as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification to allow for a pump down operation (Lee, Pg. 63, paragraph 481). Further, although Bae does not use a switching valve the first and second valves have the same structure as the claimed switching valve and are capable of functioning in the manner claimed.
Bae as modified further discloses supplying the water to the ice-making tray (Bae, Pg. 52, paragraph 375, When the temperature measured by the tray temperature sensor 700 is lower than a set temperature, the water supply valve 740 may open a flow path and supply water to the second tray 380. Since the temperatures of the first tray 320 and the second tray 380 are considerably low, the temperature may drop faster as supplied water exchanges heat with the first tray 320 or the second tray 380).

    PNG
    media_image2.png
    530
    703
    media_image2.png
    Greyscale

Annotated Fig. 1 of Bae
Regarding claim 13, Bae as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above).
However, Bae as modified does not disclose wherein the controlling of the switching valve includes:
controlling the switching valve to reduce the temperature of the ice-making tray to a level lower than zero degrees. 
Lee, in the same field of endeavor, teaches wherein the controlling of the switching valve includes:
controlling the switching valve to reduce the temperature of the ice-making tray to a level lower than zero degrees (Lee, Pg. 63, paragraph 478, a first valve is provided on the inlet side of the evaporator 920 for the freezer, and a second valve is provided on the inlet side of the evaporator 930 for the refrigerator compartment. It is also possible. When the refrigeration cycle is operated, the first valve may be turned on, the second valve may be turned off, and when the refrigeration cycle is operated, the first valve may be turned off and the second valve may be turned on).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 12 of Bae to control the switching valve to reduce the temperature of the ice-making tray to a level lower than zero degrees as taught by Lee. One of ordinary skill in the art would have been motivated to make this modification In order to increase the ice making speed and / or to improve the transparency of ice (Lee, Pg. 23, paragraph 154).
Bae further discloses before the water is supplied to the ice-making tray (Bae, Pg. 52, paragraph 372, since the water supply valve 740 does not open the flow path, water is not supplied to the ice maker 200. In this state, since the cold air is supplied to the ice maker 200, the first tray 320 and the second tray 380 are cooled. That is, since the second tray 380 is cooled in a state in which no water is stored, the first tray 320 and the second tray 380 may be cooled to 0 degrees or less, faster than in the presence of water).
However, Bae does not disclose in response to the temperature of the ice-making tray reaching zero degrees, blocking a first refrigerant pipe arranged inside the ice making tray.
Lee, in the same field of endeavor, teaches in response to the temperature of the ice-making tray reaching zero degrees, blocking a first refrigerant pipe arranged inside the ice making tray (Lee, Pg. 63, paragraph 481, In this embodiment, the control unit 800 may control the refrigeration cycle, the refrigeration cycle, and the pump down operation to form one operation cycle. In this embodiment, the pump down operation means an operation of collecting the refrigerant remaining in each evaporator to the compressor 901 by operating the compressor 901 in a state in which refrigerant supply to all of the plurality of evaporators is blocked).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 12 of Bae to block a first refrigerant pipe arranged inside the ice making tray, in response to the temperature of the ice-making tray reaching zero degrees. One of ordinary skill in the art would have been motivated to make this modification to make this modification to allow for a pump down operation (Lee, Pg. 63, paragraph 481).
Bae further discloses and supplying the water to the icemaking tray (Bae, Pg. 52, paragraph 375, When the temperature measured by the tray temperature sensor 700 is lower than a set temperature, the water supply valve 740 may open a flow path and supply water to the second tray 380. Since the temperatures of the first tray 320 and the second tray 380 are considerably low, the temperature may drop faster as supplied water exchanges heat with the first tray 320 or the second tray 380). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Lee as applied to claim 12 above, and further in view of Hirai et al. (US Patent No. 11,029,072), hereinafter Hirai.
Regarding claim 14, Bae as modified discloses the method of claim 12 (see the combination of references used in the rejection of claim 12 above).
Bae as modified discloses an ice maker guiding refrigerant to the evaporator and the controller configured to control the switching valve to guide the refrigerant to the ice making device (Lee, Pg. 63, paragraph 478, a first valve is provided on the inlet side of the evaporator 920 for the freezer, and a second valve is provided on the inlet side of the evaporator 930 for the refrigerator compartment. It is also possible. When the refrigeration cycle is operated, the first valve may be turned on, the second valve may be turned off, and when the refrigeration cycle is operated, the first valve may be turned off and the second valve may be turned on).
However, Bae as modified does not disclose wherein in response to detecting that the temperature of the ice-making tray is higher than or equal to a predetermined temperature after the water is supplied, the method comprises controlling the switching valve to guide the refrigerant to the ice-making device.
Hirai, in the same field of endeavor, teaches wherein in response to detecting that the temperature of the ice-making tray is higher than or equal to a predetermined temperature after the water is supplied, the method comprises controlling the switching valve to guide the refrigerant to the ice-making device (Fig. 10, Col. 9, lines 5-7, (the switching valve is 'open' in FIG. 10) when an ice-making tray temperature is Ton or more and the port adjacent to the condenser and the port adjacent). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 12 of Bae as modified to in response to detecting that the temperature of the ice-making tray is higher than or equal to a predetermined temperature after the water is supplied, the method comprises controlling the switching valve to guide the refrigerant to the ice-making device as taught by Hirai. One of ordinary skill in the art would have been motivated to make this modification because the temperature in the ice making chamber may be certainly maintained between the upper limit temperature and the lower limit temperature, and the outlet of the ice-making evaporator 26 may be maintained in an overheat state (Hirai, Col. 9, lines 19-25).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as modified as applied to claim13 above, and further in view of Tsuchie et al. (JP 2018105522), hereinafter Tsuchie.
Regarding claim 15, Bae as modified discloses the method of claim 13 (see the combination of references used in the rejection of claim 13 above). 
However, Bae as modified does not disclose wherein the controlling of the switching valve comprises controlling the switching valve to block the first refrigerant pipe for a predetermined time after the water is supplied.
Tsuchie, in the same field of endeavor, teaches wherein the controlling of the switching valve comprises controlling the switching valve to block the first refrigerant pipe for a predetermined time after the water is supplied (Pg. 9-10, paragraph 34, Specifically, when the control means 32 determines the end of the protection operation, which will be described later, based on the time measured by the built-in timer or the like, or the end of the deicing operation, the control means 32 opens the water supply valve WV to open the ice making water tank. 16 is replenished with water, and the ice making operation is started by controlling the pump motor PM, the first opening/closing valve V1, the second opening/closing valve V2, and the like. In addition, the control means 32 controls the pump motor PM, the first opening/closing valve V1, the second opening/closing valve V2, etc. upon completion of ice making (completion of the ice blocks in the ice making chamber 14), and terminates the ice making operation. The opening/closing motor AM, the first hot gas valve HVa, the second hot gas valve HVb, etc. are controlled to start the deicing operation. Further, when the control means 32 determines that deicing is completed (that the ice block has left the ice making chamber 14), the control means 32 controls the opening/closing motor AM, the first hot gas valve HVa, the second hot gas valve HVb, etc. to perform the deicing operation. terminate. Completion of ice making and deicing is determined by the control means 32 based on, for example, the ice making compartment temperature detected by the ice making compartment temperature measuring sensor 39 and the time measured by the built-in timer).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 13 of Bae as modified wherein the controlling of the switching valve comprises controlling the switching valve to block the first refrigerant pipe for a predetermined time after the water is supplied as taught by Tsuchie. One of ordinary skill in the art would have been motivated to make this modification because ice making time and deicing time can be shortened (Tsuchie, Pg. 4, Paragraph 8).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as modified as applied to claim 15 above, and further in view of Lee et al. (WO 2020071751), hereinafter Lee '751.
Regarding claim 16, Bae as modified discloses the method of claim 15 (see the combination of references used in the rejection of claim 15 above). 
However, Koo as modified does not disclose wherein in response to the predetermined time elapsing, controlling of the switching valve comprises controlling the switching valve to guide the refrigerant to the ice-making device.
	Lee ‘751, in the same field of endeavor, teaches wherein in response to the predetermined time elapsing, controlling of the switching valve comprises controlling the switching valve to guide the refrigerant to the ice-making device. (Pg. 71-72, paragraph 442, When the second tray 380 reaches the ice-making position, ice-making may start. Alternatively, when the second tray 380 reaches the ice-making position and the water supply time elapses, the ice-making may start. When ice-making is started, the control unit 800 may control the cold air supply means 900 such that cold air is supplied to the ice-making cell 320a).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 15 of Bae as wherein in response to the predetermined time elapsing,
controlling of the switching valve comprises controlling the switching valve to guide the refrigerant to the ice-making device as taught by Lee ‘751. One of ordinary skill in the art would have been motivated to make this modification because transparent ice may be generated in the ice maker 200 (Lee ‘751, Pg. 72, paragraph 443).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as modified as applied to claim 16 above, and further in view of Miyakoshi et al. (US 20180252456), hereinafter Miyakoshi.
Regarding claim 17, Bae as modified discloses the method of claim 16 (see the combination of references used in the rejection of claim 5 above),
However, Bae as modified does not disclose wherein in response to the predetermined time elapsing controlling of the switching valve comprises controlling the switching valve to repeatedly open and close the first refrigerant pipe.
Miyakoshi, in the same field of endeavor, teaches wherein in response to the predetermined time elapsing controlling of the switching valve comprises controlling the switching valve to repeatedly open and close the first refrigerant pipe. (Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 16 of Bae as modified wherein in response to the predetermined time elapsing controlling of the switching valve comprises controlling the switching valve to repeatedly open and close the first refrigerant pipe. as taught by Miyakoshi. One of ordinary skill in the art would have been motivated to make this modification so that the time for producing ice can be prevented from fluctuating, and the ice is favorably produced by the ice making part, and the driving time of the compressor can be shortened (Miyakoshi, pg. 14, paragraph 191).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as modified as applied to claim 17 above.
Regarding claim 18, Bae as modified discloses the method of claim 17 (see the combination of references used in the rejection of claim 17 above), wherein the controlling of the switching valve comprises:
set a time of opening the first refrigerant pipe as a first time;
set a time of closing the first refrigerant pipe as a second time (Miyakoshi, Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given). Further, the limitations of claim 18 are the result of the modification of references used in the rejection of claim 17 above.
However, Bae as modified does not expressly disclose wherein the controller is further configured to set the first time to be shorter than the second time as required by claim 18.
 Bae as modified discloses switching a control valve to change the direction of refrigerant based on predetermined times elapsing to prevent ice making times from fluctuating (Miyakoshi, Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given; Pg. 9, paragraph 132, Due to this, the ice can be produced from the whole ice making water in the ice making part 70 at substantially the same time, and the time for producing ice can be prevented from fluctuating). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Bae as modified to set the first time to be shorter than the second time as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05, section II, paragraph B).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as modified as applied to claim 17 above, and further in view of Kamisako et al. (WO 2010073652), hereinafter Kamisako.
Regarding claim 19, Koo as modified discloses the method of claim 17 (see the combination of references used in the rejection of claim 17 above).
However, Bae as modified does not disclose further comprising:
reducing a revolution per minute of the compressor.
Kamisako, in the same field of endeavor, teaches further comprising:
reducing a revolution per minute of the compressor (Pg. 9, paragraph 35, According to this configuration, when the illuminance around the refrigerator is extremely small, such as at midnight, it can be determined that the user's activity such as sleeping is stopped. This prevents overcooling on the premise that the door of the refrigerator is opened and closed, suppresses the number of rotations of the compressor, and the like, and cooling can be performed without any problem in refrigeration quality even in power saving operation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 17 of Bae as modified to reduce a revolution per minute of the compressor as taught by Kamisako. One of ordinary skill in the art would have been motivated to make this modification because cooling can be performed without any problem in refrigeration quality even in power saving operation (Kamisako, Pg. 9, paragraph 35)
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as modified as applied to claim 15 above, and further in view of Miyakoshi et al. (US 20180252456), hereinafter Miyakoshi.
Regarding claim 20, Bae as modified discloses the method of claim 15 (see the combination of references used in the rejection of claim 15 above).
However, Bae as modified does not disclose wherein in response to the predetermined time elapsing, controlling the switching valve comprises controlling the switching valve to open the first refrigerant pipe and block a second refrigerant pipe.
Miyakoshi, in the same field of endeavor, teaches wherein in response to the predetermined time elapsing, controlling the switching valve comprises controlling the switching valve to open the first refrigerant pipe and block a second refrigerant pipe (Pg. 9, paragraph 130, When predetermined time has elapsed after causing the switching unit 90 to be in the second sending-out state, the controller 80a causes the switching unit 90 to be in the first sending-out state, and repeatedly and alternately switches between the first sending-out state and the second sending-out state of the switching unit 90 every time a predetermined time has elapsed until the ice making stop command is given).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of claim 15 of Bae as modified wherein in response to the predetermined time elapsing, controlling the switching valve comprises controlling the switching valve to open the first refrigerant pipe and block a second refrigerant pipe as taught by Miyakoshi. One of ordinary skill in the art would have been motivated to make this modification so that the time for producing ice can be prevented from fluctuating, and the ice is favorably produced by the ice making part, and the driving time of the compressor can be shortened (Miyakoshi, pg. 14, paragraph 191).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (WO 2020130473) discloses a similar switching valve and refrigerant flow control operations.
Nishihata (WO 2013084439) discloses a similar operation of reducing compressor speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                          12/6/2022

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763